J-S17016-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    CHAD BATTERMAN                             :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    SILVIA SANTO                               :   No. 145 EDA 2022

              Appeal from the Order Entered December 20, 2021
     In the Court of Common Pleas of Montgomery County Civil Division at
                             No(s): 2019-06877


BEFORE: BOWES, J., LAZARUS, J., and STABILE, J.

MEMORANDUM BY LAZARUS, J.:                                FILED JULY 27, 2022

       Chad Batterman (Father) appeals from the order, entered in the Court

of Common Pleas of Montgomery County, denying his petition to proceed in

forma pauperis (IFP).1 After our review, we reverse and remand for a hearing

on Father’s petition.

       Father and Silvia Santo (Mother) were married in November 2014 and

separated in November 2017.2 Mother and Father are the parents of C.B. and

D.B. (Children), ages 5 years and 3 years, respectively.        On February 12,

2018, the court entered an order granting the parties shared legal custody of

the Children, granting Mother primary physical custody, and granting Father
____________________________________________


1 An order denying IFP status is a final, appealable order.       See Grant v.
Blaine, 868 A.2d 400, 402 (Pa. 2005).

2Mother commenced divorce proceedings, but the record does not disclose
whether a divorce decree has been entered.
J-S17016-22



partial physical custody (one day a week and every other weekend).             See

Order, 2/12/18.       On May 3, 2019, the trial court3 entered a custody order

granting Mother sole legal custody and primary physical custody of the

Children and granting Father partial physical custody of the Children. See

Order, 5/3/19. Since 2017, this custody matter has accumulated over 370

docket entries, primarily from Father’s efforts to obtain contempt orders

against Mother.4

____________________________________________


3The parties’ litigation was initiated in Philadelphia. The May 3, 2019 order
was entered in the Court of Common Pleas of Philadelphia. Thereafter, the
matter was transferred to Montgomery County.

4Despite words of caution and criticism by the Honorable Melissa S. Sterling,
Father has continued his litigious pursuit. Judge Sterling stated:

       Dozens of emergency petitions, petitions for contempt,
       reconsideration motions, appeals and numerous filings against
       third parties [including children’s physicians, local police, and
       maternal grandparents] seeking discovery regarding the
       [c]hildren, have been filed with this [c]ourt and the Pennsylvania
       Superior Court and have been heard before numerous judges.
       . . . Despite numerous warnings and threats of sanctions being
       imposed against him, Father continues to file [and] seeks
       contempt ruling after contempt ruling, hoping to increase his
       custody time while reducing Mother’s. . . . Father’s continued
       abuse and misuse of the court system in his attempts to gain the
       upper hand cannot be ignored[.] . . . We do not make our decision
       today lightly, particularly given the four-year, non-stop battle over
       these small children and the continued abuse of court time and
       resources. It appears to us that their spiteful litigation has almost
       become a full-time job for these parents. We know Father seeks
       an equal parenting role, but we do not believe that would be the
       correct decision at this time. These parents must learn to co-
       parent as peacefully as they possibly can. Once they reach that
       state of mind–that their children are more important than their
(Footnote Continued Next Page)


                                           -2-
J-S17016-22



       On July 16, 2021, following Father’s petition for modification of custody

and a five-day hearing, the court entered an order maintaining sole legal and

primary physical custody of the Children in Mother5 and adjusting Father’s

partial physical custody award to two days during the week (Tuesday from

8:00 a.m. until Wednesday at 7:00 p.m.), and every other weekend (Friday

at 5:00 p.m. to Monday at 8:00 a.m.). See Order, 7/16/21.

       The instant matter stems from Father’s prior appeal of an October 27,

2021, order awarding Mother seven “makeup” days of physical custody of the

Children as a result of “Father’s unauthorized withholding of the [C]hildren for

seven days.” Trial Court Opinion, 1/24/22, at 1.       After a one-day trial on

____________________________________________


       battles–we are hopeful that they will be able to jointly make the
       right decisions for the Children. But for now, one parent must
       have the ability to make final decisions on critical issues such as
       health and education and, having heard 5 days of testimony,
       reviewed both parties’ exhibits and considered all the evidence
       before us, we believe the [o]rder we have issued today is the
       fairest we can provide.

Findings of Fact, 7/16/21, at 2-5, 9, 12.
5With respect to legal custody, the court order contained the following
provision:

       Due to the inability of these parents to come to any significant
       agreement on the raising of their Children and the [c]ourt’s
       determination that [Mother] is better able to make the day-to-day
       decisions, Mother shall have sole legal custody of the Children.
       However, before making decisions regarding the Children other
       than emergency decisions, Mother shall make reasonable efforts
       to advise [Father] so that he may provide his input. The ultimate
       decision-making shall be up to Mother.

Order, 7/16/21.

                                           -3-
J-S17016-22



October 14, 2021, the court entered an order awarding Mother the seven

makeup days.       Father filed a motion for reconsideration, and an amended

motion for reconsideration, both of which the court denied. Father filed an

appeal to this Court, docketed at 2455 EDA 2021, but he did not include an

order for the trial transcript, as required by Pa.R.A.P. 904(c)6 and Pa.R.A.P.

1911(a).7     This Court ultimately dismissed that appeal.8
____________________________________________


6   Rule 904(c) states:


        The request for transcript contemplated by Pa.R.A.P. 1911 or a
        statement signed by counsel that either there is no verbatim
        record of the proceedings or the complete transcript has been
        lodged of record shall accompany the notice of appeal, but the
        absence of or defect in the request for transcript shall not affect
        the validity of the appeal.

Pa.R.A.P. 904(c) (emphasis added).

7   Rule 1911(a) states:

        The appellant shall request any transcript required under this
        chapter in the manner and make any necessary payment or
        deposit therefor in the amount and within the time prescribed by
        Rules 4001 et seq. of the Pennsylvania Rules of Judicial
        Administration.

Pa.R.A.P. 1911(a) (emphasis added).

8On January 3, 2022, in his appeal docketed at 2455 EDA 2021, this Court
denied Father’s petition for emergency relief, stating:

        In light of the trial court’s order denying appellant’s petition for in
        forma pauperis [status], on December 20 2021, an order was
        entered directing appellant to order and pay for the pertinent
        transcript no later than December 27, 2021. Appellant was
(Footnote Continued Next Page)


                                           -4-
J-S17016-22



       On December 14, 2021, the trial court directed Father to order the

transcript from the October 14, 2021 trial. On December 16, 2021, Father

filed a petition seeking IFP status, which the trial court denied.    See Order,

12/20/21. Father filed this timely appeal on December 23, 2021.

       On appeal, Father clams the trial court erred as a matter of law by

denying his petition to proceed IFP. Appellant’s Brief, at 1. Father argues the

trial court violated his due process rights by failing to schedule a hearing on

his petition. Id. at 3.9
____________________________________________


       cautioned that a failure to order and pay for the transcript would
       result in dismissal of this appeal without further notice of Court.
       Appellant has failed to order and pay for the transcript as directed.
       Accordingly the appeal at 2455 EDA 2021 is hereby DISMISSED.

Order, 1/3/22. On January 9, 2022, Father filed a petition for reconsideration
of the order dismissing his request for emergency relief, and on January 10,
2022, he filed an amended petition for reconsideration. This Court denied
both motions on January 28, 2022. See Order, 1/28/22. We underscore the
fact that this Court’s dismissal order was based on Father’s failure to order
and pay for the relevant transcript; the merits of the trial court’s denial of IFP
status was not at issue in that appeal. The present appeal concerns only the
IFP petition. The underlying matter—the makeup days issue–though not
pending, was dismissed. However, because we are vacating the trial court’s
order and remanding this matter back to the trial court, we decline to address
the mootness issue. See In re Gross, 382 A.2d 116 (Pa. 1978) (it is well
established that actual case or controversy must exist at all stages of appellate
review, and courts of this Commonwealth will not decide moot questions).
9 We note the procedural confusion in this case. The trial court did not order
Father to file a Pa.R.A.P. 1925(b) statement. However, on December 27,
2021, Father did file a Rule 1925(b) statement, but he did not include the
issue he raises in his appellate brief. Father did “reserve” the right to file an
amended statement. See Pa.R.A.P. 1925(b) Statement, 12/27/21. On
January 11, 2022, Father filed an amended Rule 1925(b) statement, which
included his IFP claim. There, Father averred the trial court erred in denying
(Footnote Continued Next Page)


                                           -5-
J-S17016-22



       This Court will only reverse an order denying an IFP petition if the trial

court committed an abuse of discretion or an error of law. D.R.M. v. N.K.M.,

153 A.3d 348, 350-51 (Pa. Super. 2016).

       Judicial discretion requires action in conformity with law on facts
       and circumstances before the trial court after hearing and
       consideration. Consequently, the court abuses its discretion if, in
       resolving the issue for decision, it misapplies the law or exercises

____________________________________________


his IFP petition and that the court “erred as a matter of law by denying
[Father] a hearing regarding his [IFP] petition.” See Amended Rule 1925(b)
Statement, 1/11/22. Adding to the confusion, the trial court refers to the
December 27, 2021, Rule 1925(b) statement, and states that that statement
raised the issue of whether the court erred as a matter of law by denying
Father’s IFP petition and reserved the right to file an amended statement.
See Trial court Opinion, 1/24/22, at 3-4. However, as noted above, Father’s
first Rule 1925(b) statement, dated 12/27/21, made no mention of the IFP
petition, and raised issues pertaining only to contempt and the court’s order
granting Mother makeup days. In its December 27, 2021, opinion, the court
addressed the issues of contempt and the award of makeup days. See Trial
Court Opinion, 12/27/21, at 7-11.

Rule 1925(b) permits the filing of a supplemental statement in two limited
circumstances. First, Rule 1925(b)(2) provides that, “[u]pon application of
the appellant and for good cause shown, the judge may enlarge the time
period initially specified or permit an amended or supplemental Statement to
be filed.” Pa.R.A.P. 1925(b)(2) (emphasis added). Second, the Rule provides,
“[i]n extraordinary circumstances, the judge may allow for the filing of a
Statement or amended or supplemental Statement nunc pro tunc.” Pa.R.A.P.
1925(b)(2). Although we cannot countenance Father’s unilateral reservation
of his right to file an amended statement, we decline to find waiver here,
where the trial court did not order a Rule 1925(b) statement and the court
addressed, in its January 24, 2022, opinion, the issue raised in Father’s
January 22, 2022, Rule 1925(b) statement. See Trial Court Opinion, 1/24/22,
at 7-8. Cf. Commonwealth v. Woods, 909 A.2d 373, 377 (Pa. Super. 2006)
(merely adding language to closing paragraphs of Rule 1925(b) statement,
reserving additional time to file supplemental statement, without leave of
court, will not preserve issues for appeal).



                                           -6-
J-S17016-22


      its discretion in a manner lacking reason. Similarly, the trial court
      abuses its discretion if it does not follow legal procedure.

      An abuse of discretion exists when the trial court has rendered a
      decision or a judgment which is manifestly unreasonable,
      arbitrary, or capricious, has failed to apply the law, or was
      motivated by partiality, prejudice, bias or ill will.

Conway v. Conway, 209 A.3d 367, 371 (Pa. Super. 2019) (citation omitted).

      In determining IFP status, the trial court must satisfy itself of the truth

of the averment of an inability to pay the costs of litigation, and if it believes

the petitioner’s averments, there is no requirement that the court conduct an

evidentiary hearing. Commonwealth v. Cannon, 954 A.2d 1222, 1226 (Pa.

Super. 2008), citing Amrhein v. Amrhein, 903 A.2d 17, 19 (Pa. Super.

2006). However, if the court disbelieves even some of the petitioner’s

averments, an evidentiary hearing must be held. Amrhein, supra.               See

also Crosby Square Apartments v. Henson, 666 A.2d 737 (Pa. Super.

1995);   In re Adoption of B.G.S., 614 A.2d 1161 (Pa. Super. 1992);

Koziatek v. Marquett, 484 A.2d 806 (Pa. Super. 1984). Although the trial

court has considerable discretion in determining whether a person is indigent

for purposes of an IFP application, Amrhein, supra, in making that

determination, the trial court must focus on whether the person can afford to

pay and cannot reject allegations contained in an application without

conducting a hearing. Cannon, supra; Crosby Square, supra.

      Here, the trial court noted that Father’s requests for IFP status had been

denied in two prior proceedings before other trial court judges.        See Trial

Court Opinion, 1/24/22, at 4-5. The court also noted that Father had taken


                                      -7-
J-S17016-22



the children on vacation for three weeks in South Carolina a few months prior

to filing the instant IFP petition, finding that “simply inconsistent with the

averment in his [p]etition that he had no assets, no income, and no

contributions from others.” Id. at 6. Essentially, the trial court disbelieved

Father’s averments, but despite the fact that the court acknowledged “a

hearing on a petition for IFP status is generally required before the petition

can be denied,” the court reasoned that under the exceptional circumstances

of this case, that rule should not apply.

      We agree with the trial court that the circumstances of this case are

exceptional, and, more to the point, egregious. However, we are aware of no

authority supporting an exception to the rule that, if the court disbelieves

averments in an IFP petition, it is incumbent upon the court to hold a hearing.

      In Amrhein, this Court summarized the relevant law as follows:

      The Crosby Square Court [] noted that when considering
      whether an individual is indigent, the trial court must focus on
      whether he or she can afford to pay and cannot reject the
      allegations contained in an application without conducting a
      hearing. If some allegations in the application are accepted but
      others are rejected, a hearing nonetheless is required. . . . In
      Goldstein v. Haband Company, Inc., [814 A.2d 1214 (Pa.
      Super. 2002),] we reiterated that a trial court’s disbelief of
      averments in an IFP application requires the court to hold
      an evidentiary hearing to determine the veracity of the
      claim of the inability to pay costs.

Amrhein, 903 A.2d at 23-24 (some internal citations and quotations omitted)

(emphasis added).




                                      -8-
J-S17016-22



      Here, the court assessed the credibility of Father’s allegations that he

was unable to afford the costs of his appeal without holding a hearing. In fact,

the court stated that “[t]he lack of veracity in Father’s IFP [p]etition was self-

evident.” Trial Court Opinion, supra at 8. The court, therefore, abused its

discretion in denying the petition without a hearing. Conway, supra. We

are constrained to reverse and remand for a hearing on Father’s IFP petition.

      Order reversed; case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/27/2022




                                      -9-